Citation Nr: 1208669	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  08-33 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction to include as secondary to a service connected post-operative left varicocele with hydroceles.

2.  Entitlement to service connection for a respiratory disorder, to include secondary to exposure to asbestos, secondary to exposure to ionizing radiation and secondary to environmental hazards to include Beryllium.

3.  Entitlement to a compensable disability evaluation for a left varicocele between July 19, 2006 and June 18, 2009, and for a disability evaluation in excess of 10 percent thereafter.

4.  Entitlement to a compensable disability evaluation for a skin disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1972 to January 1977.  He also served in the United States Army Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran has indicated his desire to claim entitlement to an earlier effective date for service connection for a left varicocele.  The evidence of record includes a September 2006 statement from the Veteran's employer which reported the Veteran's difficulty sustaining his employment.  It was noted that the employer purchased the Veteran a stool to provide the Veteran with periodic relief from the pain in his legs and feet.  Presently, the Veteran's employment status is unclear.  Based on the foregoing, the Board finds that a claim for total disability based on individual unemployability (TDIU) has been possibly raised by the record, but it not part of the current increased rating claims on appeal.  As such, it is referred to the agency of original jurisdiction along with the earlier effective date claim for clarification and, if necessary, adjudication.  

The issues of entitlement to service connection for erectile dysfunction to include as secondary to a service connected post-operative left varicocele with hydroceles; entitlement to service connection for a respiratory disorder, to include secondary to exposure to asbestos, secondary to exposure to ionizing radiation and secondary to environmental hazards to include Beryllium; entitlement to a compensable disability evaluation rating for a skin disorder; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the agency of original jurisdiction, in Washington, DC.


FINDINGS OF FACT

1.  Between July 19, 2006 and June 18, 2009, the service-connected left varicocele was not manifested by urinary tract infection with necessitating long-term therapy, with 1 to 2 hospitalizations per year and/or a requirement for intermittent intensive management.

2.  From June 19, 2009, the service-connected left varicocele was not manifested by recurrent symptomatic infection requiring drainage/frequent hospitalization (i.e., greater than two times per year), and/or a requirement for continuous intensive management.  


CONCLUSION OF LAW

The criteria for the assignment of a compensable disability rating between July 19, 2006 and June 18, 2009 and for rating in excess of 10 percent thereafter for service-connected post-operative left varicocele with hydroceles have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b including Diagnostic Code 7525 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duties to notify and assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Regarding the duty to notify, this appeal arises from disagreement with an initial evaluation following the grant of service connection for left varicocele.  The courts have held that once service connection is granted, the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d) (2010).  The "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159.

VA has obtained records of treatment reported by the Veteran, including service treatment records, records from various federal agencies, and private medical records.  Additionally, the Veteran was provided a VA examination in November 2006.  The Board finds that the VA examination is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and thus allows the Board to make a fully informed determination concerning the service-connected disability at issue.  
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  This issue is thus ready to be considered on the merits.  

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in  civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1 (2011).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2011).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20.

In the case of an initial disability rating, as such here, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Pursuant to applicable law and regulation, diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  Therefore, where diagnostic codes referred the decision maker to the specific areas of dysfunction, only the predominant area of dysfunction should be considered for rating purposes.  Moreover, since the areas of dysfunction described did not cover all symptoms resulting from genitourinary diseases, specific diagnoses might include a description of symptoms assigned to that diagnosis.  See 38 C.F.R. § 4.115a (2011).

The Veteran's service-connected left varicocele with hydroceles is rated as chronic epididymo-orchitis, on the basis of urinary tract infection.  A 10 percent evaluation for urinary tract infection is warranted where there is a need for long- term therapy, with 1 to 2 hospitalizations per year and/or a requirement for intermittent intensive management.  A 30 percent evaluation, under those same criteria, requires demonstrated evidence of recurrent symptomatic infection requiring drainage/frequent hospitalization (i.e., greater than two times per year), and/or a requirement for continuous intensive management.  If the urinary tract infection results in poor renal function, it is rated as renal dysfunction.  38 C.F.R. §§ 4.115a, 4.115b including Diagnostic Code 7525 (2011).  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).


Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

Factual Background and Analysis

Procedurally, in a March 2007 rating decision, the Veteran was granted service connection for a left varicocele with hydroceles with a noncompensable disability rating, effective July 19, 2006.  In a March 2010 rating decision, the RO increased the Veteran's disability rating to 10 percent effective June 19, 2009.  

The Board finds that a noncompensable disability rating is more nearly approximated for the period between July 19, 2006 and June 18, 2009, and that a 
10 percent disability rating is approximated thereafter.  

An August 2006 VA medical center treatment note reported that the Veteran had a slightly tender mass in the left scrotum which had been present since 2003 and was increasing in size.  A November 2006 VA examination report demonstrates that the Veteran stated that, following the removal of a varicocele during service he had no true symptoms from the symptoms although he did have a hydrocele bilaterally.  The Veteran stated that he urinated every two hours in the day time and one to two times a night.  The Veteran did not report incontinence, urinary tract infections, kidney stones, hospitalizations, malignancies, infections, or drainage.  The Veteran did not use a catheter.  The Veteran reported that he was not sexually active at the time of examination but that he was able to have an erection.  A July 2008 treatment note reported that the Veteran had a hydrocele which he had since 2003 and which was increasing in size.  It was noted that the Veteran did not wish surgery.  

In this case, the evidence of record between July 2006 and mid-June 2009 demonstrates a largely asymptomatic hydrocele.  Incontinence, infection and erectile dysfunction were not demonstrated by the evidence of record, nor was there need for long term therapy, hospitalization or intensive management.  Accordingly, as the next-higher 10 percent rating has not been more nearly approximated, a noncompensable rating is appropriate for this period.

A June 2009 VA medical center treatment record demonstrates that the Veteran had a large and tender hydrocele without infection.  A July 2009 urology consultation reported that the Veteran had hydroceles since 2003 and that it was not clear that they were larger.  The Veteran stated that he believed that they were heavier when he stood for a prolonged period of time.  The Veteran stated that he experienced blood in semen and urine, it was noted that a urinalysis from mid-June was normal.  It was noted that an ultrasound demonstrated hydroceles.  The Veteran's treating physician noted that he was not sure how dependable the Veteran's history was.  The physician additionally noted that if the Veteran was to lose fifteen pounds this might alleviate his discomfort from prolonged standing.  

A VA medical center urology note dated in November 2009 reported that the Veteran had a history of hematospermia and gross hematuria, it was noted that the Veteran had a negative hematuria with prostatic varices during a cystoscopy and given Finistride but reported that this caused side effects.  

For the period following June 18, 2009, there is no evidence that this disability causes recurrent symptomatic infection requiring drainage or frequent hospitalization or requires continuous intensive management.  Therefore, an increased rating in excess of 10 percent under Diagnostic Code 7525 is not warranted for any part of the rating period.  The RO appears to have increased the Veteran's disability to 10 percent on an extraschedular basis based on the pain he reported due to his varicocele.  Notwithstanding this, as noted above, the Board finds the next-higher 30 percent disability evaluation has not been more nearly approximated so a higher rating is not warranted for this period.

The Board has considered whether a higher extraschedular rating is warranted for the service-connected left varicocele with hydroceles.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria for the disability at issue reasonably describe and assess the Veteran's disability levels and symptomatology demonstrated during both periods on appeal.  The demonstrated manifestations are contemplated by the provisions of the rating schedule.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  Accordingly, the Board finds no basis for referring the case for an extraschedular evaluation.  

In summary, on this record, the Board concludes that the preponderance of the evidence is against the assignment of a compensable disability evaluation between July 19, 2006 and June 18, 2009 or in excess of 10 percent thereafter for service-connected left varicocele with hydroceles.


ORDER

Entitlement to a compensable disability for a post-operative left varicocele with hydroceles between July 19, 2006 and June 18, 2009, and for a disability evaluation in excess of 10 percent thereafter, is denied.


REMAND

The Board finds that additional development is required before a decision may be rendered pertaining to the Veteran's claims for service connection for erectile dysfunction and a respiratory disorder and for his increased rating claim for a skin disorder.

Initially, the Veteran's claims file reveals that the Veteran served in the Army Reserves between August 1980 and April 2001.  Presently, the Veteran's claims file contains treatment records between August 1980 and July 1995, records of treatment for the Veteran's Reserve period thereafter are not of record.  The claims file demonstrates that, in April 2008, the Veteran's Army Reserves records were requested from the Records Management Center and that the Veteran was notified that such records were requested.  The record does not record does not show, however, that any additional attempts were made to retrieve such records and no formal finding of unavailability was provided to the Veteran. 

As part of its duty to assist, the VA must make as many requests as are necessary to obtain relevant records from Federal departments or agencies.  38 U.S.C.A. 
§ 5103A, 38, C.F.R. § 3.159.  In this case, in accordance with the duty to assist, the Board finds that additional efforts should be made to obtain the Veteran's most recent Army Reserve treatment records.  Specifically, the AMC/RO should contact all facilities which may possess the Veteran's Reserves records to include the Records Management Center, the National Personnel Records Center and the U.S. Army Human Resources Command and ask these facilities to provide copies of the service treatment records from the Veteran's reserve service between July 1995 and April 2001.  

Further, regarding the Veteran's service connection claims, the Board notes that the Veteran claims, in part, that his erectile dysfunction is secondary to his service-connected varicocele condition.  The Veteran additionally claims that he has a respiratory disorder to include as due to in-service exposure to asbestos, radiation and Beryllium.  


The Veteran has not been provided with adequate notification as to what the evidence must demonstrate to establish secondary service connection.  In accordance with the duty to assist, the AMC/RO must provide the Veteran with VCAA notice which includes information as to how the Veteran may establish service connection on a secondary basis under 3.310 and as due to exposure to asbestos, radiation and other chemical agents.

Additionally, the Board finds that VA examinations should be provided for the Veteran regarding the etiology of his erectile dysfunction and his respiratory disorder, respectively.  Treatment records from the Milwaukee VA medical center show that the Veteran has been given medication for erectile dysfunction.  Additionally, the Veteran has claims that his erectile dysfunction is secondary to his service-connected varicocele.  With regard to the claimed respiratory disorder, the Veteran testified that he has had continuous breathing problems since his exposure to environmental toxins in service.  He indicated that these breathing problems have been "[p]retty constant, yes."  (See July 2011 Board hearing Transcript at 17-18.)  Where the Board is unable to make a determination based on the medical evidence, of record, as here, the Veteran should be afforded a VA examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, the RO/AMC should afford the Veteran VA examinations so that medical opinions can be offered regarding the etiology of any erectile dysfunction or respiratory disorder found.  Id.

Further, regarding the Veteran's claim for an increased rating for dermatitis, the Board finds that a new VA examination is in order.  The Veteran was examined in November 2006 wherein the VA examiner determined that there was no evidence of a neck or skin condition on examination.  Significantly, the Veteran originally was service connected for a skin condition (via a March 2007 rating decision) and during his Travel Board hearing the Veteran testified that his skin disorder had spread beyond the neck and included his hands and groin area.  The November 2006 VA examiner is not shown to have considered a skin disorder of the entire body.  Accordingly, a new VA examination is in order so that the totality of the Veteran's skin disorder may be evaluated.  Barr, 21 Vet. App. at 312 (2007).  

Accordingly, the case is REMANDED for the following actions:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A (West 2002), the evidence needed to substantiate the claims to include secondary service connection claims and claims based on asbestos, radiation and chemical exposure, and provide notice of the type of evidence VA will seek to obtain, and the type of evidence that he is expected to furnish.  With regard to the claimed radiation exposure, the Veteran should be advised to cite or submit competent scientific or medical evidence that his current claimed condition is a radiogenic disease.  The Veteran must also be notified how disability evaluations and effective dates are assigned.

Based on any response(s) from the Veteran, take appropriate action to secure any and all pertinent records which have been identified but not previously secured for inclusion in the claims file.  

2.  Contact any and all facilities which may be in possession of the Veteran's Army Reserves Records, to include the U.S. Army Human Resources Command, the Records Management Center and the National Personnel Records Center in compliance with the provisions of 38 C.F.R. § 3.159(c)(2) (2011).  

If any of the records noted above are unavailable, the AMC/RO must specifically document the attempts that were made to locate them, and explain in a memorandum why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

3.  Schedule the appropriate VA examinations for his claimed erectile dysfunction and respiratory disorder.

The VA examiner for erectile disorder is requested to opine the following:

(A)  Is it at least as likely as not (50 percent or higher degree of probability) that erectile dysfunction was incurred in or aggravated by his active duty service?

(B)  Is it at least as likely as not that the Veteran's erectile dysfunction was caused by his service-connected varicocele? (i) Is it at least as likely as not that the Veteran's erectile dysfunction was aggravated by his service-connected varicocele?

(C)  Does the Veteran presently have a deformity of the penis which was at least as likely as not incurred in or aggravated by active duty service?  (i)  Is a deformity of the penis at least as likely as not due to the Veteran's service-connected varicocele?  (ii)  Is a deformity of the penis at least as likely as not aggravated by his service-connected varicocele?

The respiratory VA Examiner is asked to provide the following opinions:

(A) Is it at least as likely as not (50 percent or higher degree of probability) that a respiratory disorder, if found, was incurred in or aggravated by his active duty service?

(B) Is it at least as likely as not that the Veteran's erectile dysfunction was caused or aggravated by an in-service event, injury, or disease?

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship or a finding of aggravation; less likely weighs against the claim.  
The examiner is also informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.

If aggravation is present, each examiner should indicate, to the extent possible, the approximate level of erectile dysfunction or respiratory disorder, respectively, present before the onset of the aggravation.

The examiners must provide a thorough rationale for all opinions expressed.  If either examiner must resort to speculation to answer any question, he or she should so indicate and explain why.

4.  Schedule the Veteran for a VA skin examination.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and severity of a skin disorder of the whole body.  The examiner must comment on the percent of the entire body or exposed areas affected and whether any systemic therapy such as corticosteroids or other immunosuppressive drugs are used (if so, the total duration of drug usage must be stated).

5.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


